               Entered on Docket January 6, 2021                    Below is the Order of the Court.




                                                                    _________________________
                                                                    Timothy W. Dore
                                                                    U.S. Bankruptcy Court
                                                                    (Dated as of Entered on Docket date above)




          __________________________________________________________________________




Form ounclfda (01/09/20)

                                   UNITED STATES BANKRUPTCY COURT
                                        Western District of Washington
                                          700 Stewart St, Room 6301
                                              Seattle, WA 98101


In
Re:                                                        Case Number: 19−13952−TWD
       Shannon Joy Greydanus                               Chapter: 13

       Debtor(s).

               ORDER GRANTING APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS

On November 20, 2020; an application was filed for the Claimant(s), Shannon Joy Greydanus, for payment of
unclaimed funds deposited with the court, pursuant to 11 U.S.C. § 347(a). The application and supporting
documentation establish that the Claimant(s) is/are entilted to the unclaimed funds, accordingly, it is hereby

ORDERED that, pursuant to 28 U.S.C. § 2042, sum of $2,823.10 held in unclaimed funds be made payable to
Shannon Joy Greydanus.

The Clerk will disburse these funds immediately.




        Case 19-13952-TWD           Doc 60      Filed 01/06/21      Ent. 01/06/21 12:38:19          Pg. 1 of 1
